Citation Nr: 9933443	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ulna wound, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
gunshot wound, cicatrix, right arm and forearm, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for cicatrix, right 
cheek, currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from April 1944 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that denied an increased 
evaluation for residuals of the veteran's right ulna wound 
(rated 20 percent under diagnostic code 5211); denied an 
increased evaluation for residuals of gunshot wound, 
cicatrix, right arm and forearm (rated 10 percent under 
diagnostic code 5309); and denied an increased evaluation for 
cicatrix, right cheek (rated noncompensable under diagnostic 
code 7800).  The veteran submitted a notice of disagreement 
in September 1997, and the RO issued a statement of the case 
in October 1997.  The veteran submitted a substantive appeal 
in October 1997.

Entitlement to an increased rating for residuals of the 
veteran's gunshot wound, right ulna, and cicatrix, right arm 
and forearm, will be addressed in the remand portion of this 
decision.



FINDING OF FACT

The scar on the veteran's upper right cheek is depressed and 
moderately disfiguring.



CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for cicatrix, 
right cheek, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.118, Codes 7800, 7803, 7804, 7805, 
7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1944 to September 
1945.  Service department records show that he was awarded 
the Purple Heart, the Combat Infantry Badge, and the European 
Theater of Operations Ribbon with Battle Star.

Service medical records reflect that the veteran was wounded 
in action from an artillery explosion in Belgium in January 
1945.  The veteran sustained multiple penetrating wounds, 
which included a wound over the right maxilla.  Laceration of 
the face was sutured, but no metallic body was removed.  X-
rays revealed no evidence of fracture of the right maxilla.

A September 1945 RO rating decision granted service 
connection for the following disability, as shown on the 
veteran's Certificate of Disability for Discharge:  
Ankylosis, fibrous, partial, right elbow, secondary to 
fracture, compound, comminuted complete, proximal third, 
right ulna, due to penetrating wound right forearm (metallic 
foreign bodies right elbow and soft tissues right maxilla), 
healed wound right maxillary region (right cheek).  The RO 
assigned a 50 percent evaluation, effective from September 
1945.  No specific diagnostic code was listed.

The veteran underwent a VA orthopedic examination in April 
1946, and reported the wound of his right maxilla.  The 
veteran was diagnosed with cicatrix, right cheek.

A September 1946 RO rating decision assigned a noncompensable 
rating for cicatrix, right cheek, effective from September 
1945.

The veteran underwent a VA examination in September 1947. The 
scar on the veteran's right cheek was asymptomatic.

RO rating decisions in October 1947 and in June 1958 
continued the noncompensable rating for cicatrix, right 
cheek.

The veteran underwent a VA examination in June 1997.  The 
veteran reported that his right cheek hurts at times.  X-rays 
of the veteran's right cheek revealed a metallic foreign body 
adjacent to the right maxilla, approximal to the base of the 
sinus.  There did not appear to be any obvious fractures.  
There was slight haziness of the right maxillary sinus.  Upon 
examination, the scar on the upper right cheek was depressed. 
The examiner also noted bony deformity (depression) palpable, 
and a palpable small lump of inferior medial right cheek.  
The examiner noted that the scar was not tender.  The veteran 
was diagnosed with status post fractured right maxilla with 
open reduction internal fixation.

Statements of the veteran in the claims folder are to the 
effect that his service-connected disability has worsened 
over the years.


B.  Legal Analysis

The veteran's claim for evaluation of cicatrix, right cheek, 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

A noncompensable evaluation is warranted for a slightly 
disfiguring scar, generally, of the head, face, or neck.  A 
10 percent evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. § 4.118, Code 7800.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) may be granted 
if they are poorly nourished, with repeated ulceration 
(10 percent); tender and painful on objective demonstration 
(10 percent); or if they produce limitation of function of 
the body part which they affect.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805.

In this case, the evidence of record shows that the veteran 
sustained a penetrating wound over the maxilla in soft tissue 
of the right cheek.  The laceration was sutured, but no 
metallic body was removed.

The report of the June 1997 VA examination shows that the 
scar on the veteran's upper right cheek is depressed. The 
examiner noted bony deformity palpable, and a palpable small 
lump of inferior medial right cheek.  X-rays also reveal a 
metallic foreign body adjacent to the right maxilla, 
approximal to the base of the sinus.  While there does not 
appear to be any obvious fractures, there is slight haziness 
of the right maxillary sinus. The veteran was diagnosed with 
status-post fractured right maxilla with open reduction 
internal fixation.

The overall evidence does show that the veteran's scar area 
is moderately disfiguring; enough so to support the 
assignment of a 10 percent rating under provisions of 
Diagnostic Code 7800.

While the veteran reported occasional pain in his right 
cheek, the evidence does not show that the scar is tender or 
painful on objective demonstration.  Nor does the evidence 
show any ulceration of the scar, or that the functioning of 
the veteran's right cheek is limited in any way by the scar 
to support the assignment of a compensable rating under 
provisions of diagnostic codes 7803, 7804, and 7805.  Nor is 
there any showing of exfoliation, exudation, or itching, 
which would support a compensable rating under Diagnostic 
Code 7806.
  
After consideration of all the evidence, the Board concludes 
that a 10 percent evaluation under Diagnostic Code 7800 best 
represents the disability picture for the veteran's cicatrix 
of his right cheek.  There is no evidence in the record that 
the veteran's cicatrix, right cheek, presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

A 10 percent rating is granted for cicatrix, right cheek, 
subject to the regulations applicable to the payment of 
monetary awards.


REMAND

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for residuals of the veteran's 
gunshot wound, right ulna, and cicatrix, right arm and 
forearm.

The veteran contends that residuals of the gunshot wound to 
his right arm have worsened. There is recent medical evidence 
of deformity of the proximal ulna; retained foreign bodies in 
the soft tissue of the arm and forearm; and degenerative 
joint disease of the right elbow.  The rating criteria for 
muscle injuries of the forearm require that an evaluation be 
based upon limitation of motion (minimum 10 percent), and 
notes that the forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles of 
the hand.  38 C.F.R. § 4.73, Diagnostic Code 5309 (Muscle 
Group IX) (1999).  The most recent VA medical examination 
does not contain an evaluation as to the limitation of motion 
of the veteran's right hand and wrist, nor indicates whether 
there is severe pain on motion of the veteran's right elbow.  
VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the veteran's service-connected disability. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of residuals of the veteran's gunshot wound, right 
ulna, and cicatrix, right arm and forearm.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The examiner should note 
specifically any limitation of motion in supination and 
pronation of the veteran's right hand, and in dorsiflexion 
and palmar flexion of the veteran's right wrist, as well as 
any tendon, bone, joint, or nerve impairment.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of residuals of the gunshot wound, right 
ulna, and cicatrix, right arm and 
forearm, with degenerative changes, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness associated 
with the veteran's right arm, elbow, 
wrist, and hand.  The examiner should be 
asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joints are 
used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the veteran's right 
arm, elbow, wrist, and hand exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination. The 
examiner should comment on the severity 
of symptoms listed under provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207, 5211, and 5215 (1999).  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

2. After the above development, the RO 
should review the claim.  This review 
should consider provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional 
impairment due to pain, and provisions of 
38 C.F.R. § 3.321 concerning an 
extraschedular evaluation based on 
interference with employment.

If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to him and 
his representative, and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals






